UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 10-1764


ANA   LIANA;  ANDY   MANTJOENG;       YANI    MANTJOENG;     SICILIA
MANTJOENG; HANJOKO SETIAWAN,

                 Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     March 10, 2011                 Decided:     March 21, 2011


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta, Georgia,
for Petitioners.    Tony West, Assistant Attorney General, Paul
Fiorino, Senior Litigation Counsel, Judith R. O’Sullivan, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ana Liana, her husband, Andy Mantjoeng, their married

daughter,       Sicilia    Mantjoeng,       their      unmarried      daughter,       Yani

Mantjoeng, and Sicilia’s husband, Hanjoko Setiawan (collectively

“Petitioners”), natives and citizens of Indonesia, petition for

review of an order of the Board of Immigration Appeals (“Board”)

dismissing their appeal from the immigration judge’s denial of

their requests for asylum and withholding of removal.

            Before        this   court,     the       Petitioners     challenge        the

determination that they failed to establish their eligibility

for relief.       They contend that the credibility determination was

not   supported     by    specific    and       cogent   reasoning     and     that    the

Board and the immigration judge erred in concluding that they

failed to establish past persecution or a well-founded fear of

future   persecution        in   Indonesia       on    account   of    their    Chinese

ethnicity and Christian religion.

            A    determination       regarding        eligibility     for    asylum     or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                          INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                   Legal issues are

reviewed    de     novo,     “affording         appropriate      deference      to     the

                                            2
[Board]’s       interpretation         of   the   [Immigration          and   Nationality

Act] and any attendant regulations.”                     Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                    This Court will reverse

the    Board     only    if     “the    evidence     .   .    .    presented     was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                     Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,       “[t]he       agency      decision     that      an    alien   is    not

eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                    Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

            We have reviewed the evidence of record and conclude

that   substantial        evidence      supports     both    the     agency’s     adverse

credibility determination and the finding that the Petitioners

failed to demonstrate either past persecution or a well-founded

fear of future persecution in Indonesia.                          We therefore uphold

the    denial    of     their    requests     for    asylum       and    withholding    of

removal.       See Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004) (“Because the burden of proof for withholding of removal

is higher than for asylum — even though the facts that must be

proved are the same — an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3).”).

                                             3
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      4